UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 09-30-2013 ITEM 1. REPORTS TO STOCKHOLDERS. ANNUAL REPORT | SEPTEMBER 30, 2013 Zero Coupon 2015 Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 18 Report of Independent Registered Public Accounting Firm 19 Management 20 Approval of Management Agreement 23 Additional Information 28 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments ® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended September 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Bond Yields and Stock Indices Soared Together Until September U.S. government bond yields and stock indices traced roughly parallel upward paths during most of the 12 months ended September 30, 2013. The 10-year U.S. Treasury yield began the period at 1.63%, compressed in large part by the scale of the Federal Reserve’s (the Fed’s) bond-buying program ($85 billion of quantitative easing, or QE, each month). Hints from the Fed that it might taper QE by year end sent bond yields soaring from early May to early September. The 10-year Treasury yield reached 3.00% on September 5, its first time at that level since July 2011, before finishing the reporting period at 2.61%. Bond yields generally declined in September on weaker-than-expected economic data, the Fed’s announcement that it would delay tapering, and uncertainty caused by the impending partial shutdown of the U.S. government. Even with the September rally, bonds significantly underperformed stocks for the full reporting period. The 10-year Treasury note and the Barclays U.S. Aggregate Bond Index (representing the broad taxable U.S. bond market) returned –5.71% and –1.68%, respectively. By contrast, the S&P 500 Index gained 19.34% as the U.S. economy showed signs of attaining sustainable growth, fueled in part by Fed stimulus. Improvements in the housing and job markets helped trigger optimism, though their absolute numbers still fell short of pre-2008 levels. Full recovery from 2008 remains a distant goal. Economic growth is still subpar compared with past recoveries, hampered further by the fiscal sequester and partial government shutdown. Faced with these challenges, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us in this uncertain environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Federal Reserve Policy Drove Market Sentiment The U.S. Treasury market—and the investment-grade U.S. bond market as a whole—generally struggled during the 12-month period. Federal Reserve (Fed) policy and speculation about future Fed policy dominated the market backdrop, particularly in the second half of the period. Just prior to the reporting period, the Fed announced its third quantitative easing program (QE3), which became an $85 billion, open-ended monthly bond buying program that included $45 billion of long-maturity Treasury purchases and $40 billion of mortgage-backed securities (MBS) purchases. Also, the Fed said it would keep its overnight interest rate target near 0% until unemployment dips to 6.5% or the one- to two-year inflation outlook exceeds 2.5%. Following its predecessors’ lead, QE3 helped keep longer-term interest rates relatively low while encouraging risk-taking among investors. But beginning in spring 2013, investor sentiment shifted dramatically as modest economic gains led to fears of a change in Fed policy, which triggered a broad market sell-off. The Fed gave those fears some credence, indicating the central bank may start tapering its monthly Treasury and MBS purchases later in the year. In response, bond yields soared and total returns tumbled as investors expected the Fed to begin tapering after its September policy meeting. But much to the markets’ surprise, the Fed’s September policy meeting concluded with no tapering. The Fed announced it would continue its current pace of bond buying until economic gains appear sustainable. This news sparked a rally among Treasuries and other fixed-income securities, but the late-September gains weren’t sufficient to offset previous losses. Treasuries Underperformed Broad Bond Market Overall, Treasury yields increased, leading to mostly negative total returns and underperformance relative to broad investment-grade bond market averages. The losses were largest among longer-maturity Treasuries, which experienced greater yield increases during the spring/summer market sell-off. In addition, a “risk-on” sentiment generally prevailed throughout the 12-month period, which put further pressure on lower-yielding, higher-quality securities. Zero-Coupon Treasury Total Returns For the 12 months ended September 30, 2013 11/15/2ssue 0.38% 11/15/2ssue -4.01% 11/15/2ssue -8.02% 3 Performance Total Returns as of September 30, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BTFTX -0.06% 4.80% 5.38% 8.48% 9/1/86 11/15/2ssue — 0.38% 5.26% 5.74% 8.38% — BofA Merrill Lynch 10+ Year U.S. Treasury Index — -10.31% 6.42% 6.12% 7.93% — Advisor Class ACTTX -0.31% 4.54% 5.12% 6.74% 7/23/99 Since 8/31/86, the date nearest the Investor Class’s inception for which data are available. Growth of $10,000 Over 10 Years $10,000 investment made September 30, 2003 Total Annual Fund Operating Expenses Investor Class Advisor Class 0.55% 0.80% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Portfolio Managers: Brian Howell, Jim Platz, and Bob Gahagan Performance Summary Zero Coupon 2015 declined -0.06%* for the 12 months ended September 30, 2013. By comparison, the portfolio’s benchmark, a coupon-based Treasury STRIPS issue maturing on November 15, 2015, returned 0.38%. The portfolio’s returns are reduced by operating expenses, while benchmark returns are not. The portfolio’s absolute performance was affected by the challenging environment for U.S. government securities (see Market Perspective on page 3 and Market Backdrop below) and by the portfolio’s maturity profile. Shorter-maturity Treasury securities generally posted higher returns than Treasuries with longer maturities. On a relative performance basis, yield curve positioning was a detractor compared with the benchmark. Meanwhile, spread movements (changes in yield differences) between Treasury STRIPS and non-Treasury zero-coupon bonds (zeros) contributed to the portfolio’s relative performance. Market Backdrop Since 2008, the Federal Reserve (the Fed) and its massive bond-buying programs (quantitative easing, or QE) and unusually low interest-rate policy (federal funds rate target near 0%) have helped drive down Treasury yields and keep them at or near record lows. But those yield trends began to unwind early in the 12-month period as modestly improving economic data, particularly in the housing market, led to speculation the Fed would begin tapering and eventually exit its QE program sooner than expected. The Fed seemed to confirm this speculation in the spring of 2013, when it outlined a potential QE exit strategy. Modest economic gains and concerns about waning Fed stimulus caused Treasury yields to rise. The most pronounced yield increases occurred among intermediate- and longer-maturity Treasuries, which caused the yield curve to steepen (long-maturity yields increased more than short-maturity yields). For example, the benchmark 10-year Treasury note increased nearly 100 basis points (one percentage point) from the end of September 2012 to the end of September 2013. By comparison, the yield on the two-year Treasury note increased nine basis points. Overall, the yield curve spread between two- and 10-year maturities steepened from 140 basis points at the end of September 2012 to 229 basis points at the end of September 2013. Portfolio Strategy We continued to look for what we believed were attractive relative values among the universe of zeros in which Zero Coupon 2015 invests—primarily Treasury STRIPS, Treasury-equivalent zeros, and, to a lesser degree, government agency zeros. These securities are “stripped” and packaged into their component parts, including the series of coupon payments and the ultimate principal repayment. *All fund returns referenced in this commentary are for Investor Class shares. 5 We seek to take advantage of spread movements between Treasury STRIPS and non-Treasury zeros. Spreads for zeros narrowed during the period (yields on non-Treasury securities increased less than yields on Treasury securities), primarily due to growing demand for non-Treasury securities. Our position in non-Treasury zeros contributed favorably to relative performance. Positioning along the yield curve was a slight performance detractor during the period. Specifically, yields on securities at the longer end of the portfolio’s targeted maturity range (one to three years, to arrive at an average maturity of approximately two years) increased more than shorter-maturity yields as the yield curve steepened. We continue to believe our non-Treasury zeros will have a favorable influence on the portfolio’s Anticipated Value at Maturity (AVM). By prospectus mandate, we may invest up to 20% of the portfolio’s assets in government agency zero-coupon bonds. Our allocation to government agency zeros at the end of September 2013 was approximately 15%, compared with 12% at the end of September 2012. Outlook With a remaining maturity of approximately two years, we believe the portfolio should experience less potential price depreciation over that time frame in response to rising interest rates than longer-maturity zero coupon funds. However, losses remain a possibility, given the $114.19 share price (Investor Class) this fund had already achieved by September 30, 2013 (the initial target share price was approximately $100). In this historically low short-term interest rate environment, the fund’s expenses may exceed the available yields on the relatively short-maturity securities in which the fund now invests. This is reflected in the slightly negative Anticipated Annual Growth Rate for the next two years, presented on page 7. Given this situation, we closed the fund to additional investments on March 4, 2013. Zero Coupon 2015 is not an asset allocation retirement fund. The date refers to when the bonds will mature. The principal value of the fund is not guaranteed at any time, including at the target date. The fund’s AVM (see next page), though not guaranteed, provides what we believe is an appropriate estimate of the fund’s value at the target date. 6 Fund Characteristics SEPTEMBER 30, 2013 Portfolio at a Glance Anticipated Annual Growth Rate (Investor Class) (0.06)% Weighted Average Maturity Date 9/22/15 Anticipated Value at Maturity (AVM) (Investor Class) (1) See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets Treasury STRIPS 63.2% REFCORP STRIPS 2.1% Other Treasuries 19.0% Total Treasuries and Equivalents 84.3% Government Agency STRIPS 15.2% Temporary Cash Investments 0.6% Other Assets and Liabilities (0.1)% Share Price vs. Anticipated Value at Maturity (Investor Class) The top line in the graph represents the class’s Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the fund’s weighted average maturity date. The bottom line represents the class’s historical share price, which is managed to grow over time to reach the class’s AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the class’s expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2013 to September 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 8 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/13 Ending Account Value 9/30/13 Expenses Paid During Period 4/1/13 – 9/30/13 Annualized Expense Ratio Actual Investor Class 0.55% Advisor Class 0.80% Hypothetical Investor Class $1,022.31 0.55% Advisor Class $1,021.06 0.80% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 9 Schedule of Investments SEPTEMBER 30, 2013 Principal Amount Value Zero-Coupon U.S. Treasury Securities and Equivalents — 84.3% Federal Judiciary, 0.00%, 2/15/14 $ 51,000 $ 50,816 Federal Judiciary, 0.00%, 2/15/15 AID (Israel), 0.00%, 5/1/15 AID (Israel), 0.00%, 8/15/15 Federal Judiciary, 0.00%, 8/15/15 STRIPS – COUPON, 0.00%, 8/15/15 STRIPS – PRINCIPAL, 0.00%, 8/15/15 STRIPS – COUPON, 0.00%, 11/15/15 STRIPS – PRINCIPAL, 0.00%, 11/15/15 REFCORP STRIPS – COUPON, 0.00%, 1/15/16 Federal Judiciary, 0.00%, 2/15/16 STRIPS – COUPON, 0.00%, 2/15/16 STRIPS – COUPON, 0.00%, 5/15/16 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $156,551,274) Zero-Coupon U.S. Government Agency Securities — 15.2% TVA STRIPS – COUPON, 0.00%, 5/1/14 FICO STRIPS – COUPON, 0.00%, 5/2/14 FICO STRIPS – COUPON, 0.00%, 10/5/14 FICO STRIPS – COUPON, 0.00%, 11/30/14 FICO STRIPS – COUPON, 0.00%, 2/8/15 FICO STRIPS – COUPON, 0.00%, 2/8/15 FICO STRIPS – COUPON, 0.00%, 4/6/15 FICO STRIPS – COUPON, 0.00%, 4/6/15 FHLMC STRIPS – COUPON, 0.00%, 9/15/15 Principal Amount/ Shares Value TVA STRIPS – COUPON, 0.00%, 11/1/15 $ 4,000,000 $ 3,912,612 FICO STRIPS – COUPON, 0.00%, 11/2/15 FICO STRIPS – COUPON, 0.00%, 11/11/15 FNMA STRIPS – COUPON, 0.00%, 11/15/15 FICO STRIPS – COUPON, 0.00%, 12/6/15 FICO STRIPS – COUPON, 0.00%, 12/27/15 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $27,612,151) Temporary Cash Investments — 0.6% Federal Home Loan Bank Discount Notes, 0.00%, 10/1/13 SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,286,475) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $185,449,900) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments AID Agency for International Development Equivalent Security whose principal payments are secured by the U.S. Treasury FHLMC Federal Home Loan Mortgage Corporation FICO Financing Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority (1) Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. (2) The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 10 Statement of Assets and Liabilities SEPTEMBER 30, 2013 Assets Investment securities, at value (cost of $185,449,900) Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Advisor Class $5,509,369 See Notes to Financial Statements. 11 Statement of Operations YEAR ENDED SEPTEMBER 30, 2013 Investment Income (Loss) Income: Interest $ 7,260,346 Expenses: Management fees Distribution and service fees Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ (275,922 ) See Notes to Financial Statements. 12 Statement of Changes in Net Assets YEARS ENDED SEPTEMBER 30, 2, 2012 Increase (Decrease) in Net Assets September 30, 2013 September 30, 2012 Operations Net investment income (loss) $ 5,866,527 $ 10,005,681 Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Advisor Class ) ) From net realized gains: Investor Class ) ) Advisor Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period $ 195,611,118 Undistributed net investment income See Notes to Financial Statements. 13 Notes to Financial Statements SEPTEMBER 30, 2013 1. Organization American Century Target Maturities Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Zero Coupon 2015 Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek the highest return consistent with investment in U.S. Treasury securities. The fund is managed to mature in the year identified in its name and will be liquidated near the end of its maturity year. The fund offers the Investor Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts. 14 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Reverse Share Splits — When the fund pays a distribution, the trustees declare a reverse share split that exactly offsets the per-share amount of the distribution. After taking into account the reverse share split, a shareholder reinvesting dividends and capital gain distributions will hold exactly the same number of shares owned prior to the distribution and reverse share split. A shareholder electing to receive dividends in cash will own fewer shares. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600% and the rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class and Advisor Class. The effective annual management fee for each class for the year ended September 30, 2013 was 0.54%. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for the Advisor Class (the plan), pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plan during the year ended September 30, 2013 are detailed in the Statement of Operations. 15 Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended September 30, 2013 were $53,093,710 and $171,043,629, respectively, all of which are U.S. Treasury and Government Agency obligations. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended September 30, 2013 Year ended September 30, 2012 Shares Amount Shares Amount Investor Class Sold $ 14,717,171 $ 53,142,191 Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) Advisor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) Net increase (decrease) ) $ (82,389,398 ) ) $ (70,602,279 ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 16 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — Total Value of Investment Securities — 7. Federal Tax Information The tax character of distributions paid during the years ended September 30, 2013 and September 30, 2012 were as follows: Distributions Paid From Ordinary income $7,913,696 Long-term capital gains $1,656,706 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 17 Financial Highlights For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Reverse Share Split Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class ) )% % % 21 % ) % % % 40 % ) ) ) % % % 19 % ) ) ) % % % 33 % ) ) ) % % % 21 % Advisor Class ) )% % % 21 % ) % % % 40 % ) ) ) % % % 19 % ) ) ) % % % 33 % ) ) ) % % % 21 % Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 18 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century Target Maturities Trust and Shareholders of the Zero Coupon 2015 Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Zero Coupon 2015 Fund (one of the three funds in the American Century Target Maturities Trust, hereafter referred to as the “Fund”) at September 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at September 30, 2013 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri November 20, 2013 19 Management Board of Trustees The individuals listed below serve as trustees of the funds. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for trustees who are not “interested persons,” as that term is defined in the Investment Company Act (independent trustees). Independent trustees shall retire on December 31 of the year in which they reach their 75th birthday; provided, however, that on or after January 1, 2022, independent trustees shall retire on December 31 of the year in which they reach their 76th birthday. Mr. Thomas is the only trustee who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Tanya S. Beder Trustee Since 2011 Chairman, SBCC Group Inc. (independent advisory services) (2006 to present) 41 CYS Investments, Inc. (specialty finance company) Jeremy I. Bulow Trustee Since 2011 Professor of Economics, Stanford University, Graduate School of Business (1979 to present) 41 None Ronald J. Gilson Trustee and Chairman of the Board Since 1995 Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) 41 None Frederick L. A. Grauer Trustee Since 2008 Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to 2011); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) 41 None 20 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Peter F. Pervere Trustee Since 2007 Retired 41 Intraware, Inc. (2003 to 2009) Myron S. Scholes Trustee Since 1980 Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) 41 Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) John B. Shoven Trustee Since 2002 Professor of Economics, Stanford University (1973 to present) 41 Cadence Design Systems; E x ponent; Financial Engines Interested Trustee Jonathan S. Thomas Trustee and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 21 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S.
